UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-11638 UNITED AMERICAN HEALTHCARE CORPORATION (Exact name of registrant as specified in its charter) Michigan (State or other jurisdiction of incorporation or organization) 38-2526913 (I.R.S. Employer Identification No.) 303 East Wacker Drive, Suite 1200 Chicago, Illinois 60601 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (313) 393-4571 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, no par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15 (d) of the Act Yes¨Nox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filer¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).YesoNox. The aggregate market value of the common stock of the registrant held by non-affiliates as of December 31, 2010, computed by reference to the OTCQB closing price on such date, was $713,505. The number of outstanding shares of registrant’s common stock as of October 10, 2011 was 11,817,766. UNITED AMERICAN HEALTHCARE CORPORATION FORM 10-K TABLE OF CONTENTS PART I Page Item 1. Business 1 Item 1A. Risk Factors 4 Item 2. Properties 9 Item 3. Legal Proceedings 9 Item 4. Removed and Reserved 9 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 10 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 8. Financial Statements and Supplementary Data 13 Item 9. Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 13 Item 9A. Controls and Procedures 13 Item 9B. Other Information 13 PART III Item 10. Directors, Executive Officers and Corporate Governance 14 Item 11. Executive Compensation 16 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholders Matters 17 Item 13. Certain Relationships and Related Transactions and Director Independence 17 Item 14. Principal Accountant Fees and Services 18 PART IV Item 15. Exhibits and Financial Statement Schedules 19 Financial Statements F-1 PART I ITEM 1.BUSINESS United American Healthcare Corporation (the “Company” or “UAHC”) was incorporated in Michigan on December 1, 1983 and commenced operations in May 1985. Unless the context otherwise requires, all references to the Company indicated herein shall mean United American Healthcare Corporation and its consolidated subsidiaries. History From November1993 to June2009, the Company’s indirect, wholly owned subsidiary, UAHC Health Plan of Tennessee, Inc. (“UAHC-TN”), was a managed care organization in the TennCare program, a State of Tennessee program that provided medical benefits to Medicaid and working uninsured recipients. On April 22, 2008, the Company learned that UAHC-TN would no longer be authorized to provide managed care services as a TennCare contractor when its present TennCare contract expired on June 30, 2009. UAHC-TN’s TennCare members transferred to other managed care organizations on November 1, 2008, after which UAHC-TN continued to perform its remaining contractual obligations through its TennCare contract expiration date of June 30, 2009. However, revenue under this contract was only earned through October 31, 2008. From January 2007 to December 2009, UAHC-TN served as a Medicare Advantage qualified organization (the “Medicare contract”) pursuant to a contract with the Centers for Medicare & Medicaid Services. The contract authorized UAHC-TN to serve members enrolled in both the Tennessee Medicaid and Medicare programs, commonly referred to as “dual-eligibles,” specifically to offer a Special Needs Plan to its eligible members in Shelby County, Tennessee (including the City of Memphis), and to operate a Voluntary Medicare Prescription Drug Plan.The Company did not seek renewal of the Medicare contract, which expired December 31, 2009. The Company wound down the Medicare business over the next twelve months and substantially ended its activity on December 31, 2010. The discontinuance of the TennCare and Medicare contracts had a material adverse effect on the Company’s operations, earnings, financial condition and cash flows in fiscal 2009 and 2010. Acquisition of Pulse Systems, LLC On June18, 2010, UAHC entered into a Securities Purchase Agreement and a Warrant Purchase Agreement to acquire 100% of the outstanding common units and warrants to purchase common units of Pulse. The consideration paid to acquire the common units and warrants of Pulse totaled approximately $9.46 million, which consisted of (a) cash paid at closing of $3.40million, (b) a non-interest bearing note payable of $1.75million (secured by a subordinated pledge of all the common units of Pulse), (c) 1,608,039 shares of UAHC common stock determined based on an initial value of $1.6million, (d) an estimated purchase price adjustment of $210,364 based on targeted levels of net working capital, cash and debt of Pulse at the acquisition date (e) and the funding of $2.5million for certain obligations of Pulse as discussed below. The shares of UAHC common stock were issued on July12, 2010, upon approval by the UAHC board of directors on July 7, 2010. The shares of UAHC common stock had a fair value of $1.05million as of June30, 2010, and a fair value of $884,000 on July12, 2010, the date the shares were issued and recorded.The Company also assumed Pulse’s term loan to a bank of $4.25 million, after making a payment at closing as discussed below. In connection with the acquisition of the Pulse common units, Pulse entered into a redemption agreement with the holders of its preferred units to redeem the preferred units for $3.99million. Pulse is only allowed to redeem the preferred units if UAHC makes additional cash equity contributions to Pulse in an amount necessary to fully fund each such redemption. UAHC funded an initial payment of $1.75million to the preferred unitholders on June18, 2010. Pulse has agreed to redeem the remaining preferred units over a two-year period ending in June 2012. Finally, as an additional condition of closing, UAHC funded a $750,000 payment toward Pulse’s outstanding term loan with a bank and pledged all of the common units of Pulse to the bank as additional security for the remaining $4.25 million outstanding under the loan. The initial payment of $1.75 million to the preferred unitholders and the $750,000 payment to the bank by UAHC are considered additional consideration for the acquisition of Pulse. The funding of the remaining redemption payments totaling $2.24 million and the assumption of Pulse’s revolving and term loan are not included in the $9.46 million purchase price listed above. Pulse Systems is now a wholly owned subsidiary of UAHC and represents substantially all of the ongoing operations of the Company. Pulse Systems is located in Concord, California.Pulse Systems was founded as Pulse Systems Corporation, a California corporation, in 1998.In 2004, Pulse Systems was re-incorporated as Pulse Systems, LLC, a Delaware limited liability corporation.Since August 2007, Pulse has been managed by its current President and Chief Executive Officer, Herbert J. Bellucci, who has more than 25 years of experience in the medical device industry. The remaining sections of this Part I discuss the business of Pulse Systems.The operating results of Pulse are only included in the accompanying financial statements since the acquisition date of June 18, 2010, and the financial information disclosed in the following sections for Pulse for any historical period are substantially prior to the acquisition. Business Pulse Systems is a provider of contract manufacturing services to the medical device industry. In business since 1998, Pulse has developed an expertise in laser-based metal fabrication services, supplying precision components to customers developing products for use in a wide range of medical specialties, including cardiology, neurology, orthopedics, gynecology, ophthalmology and urology.For the twelve months ended June 30, 2011, approximately 67% of Pulse’s total revenue was related to products with cardiovascular applications. Components produced by Pulse Systems are used in medical device applications such as cardiovascular stents, heart valve replacements, arterial wound closures, spinal repairs, breast biopsies and brain aneurysm repairs. Pulse Systems specializes in the following contract manufacturing services for the medical device industry: · Laser Cutting.Pulse’s core business is providing precision laser cutting of thin-wall metal tubes. For the twelve months ended June 30, 2011, laser cutting represented approximately 93% of Pulse’s total revenue.Pulse has expertise in processing a variety of medical-grade materials, such as stainless steel, certain nickel-titanium alloys known as “Nitinol”, precious metals such as platinum and gold (often used as radio-opaque location markers for implants), as well as tantalum and cobalt chromium.Pulse utilizes automated processing workstations which deliver precise amounts of laser energy to vaporize metal materials in the specific pattern required for the customer’s part. Laser processing has technical advantages over other conventional machining techniques in processing these thin, delicate materials. · Laser Welding.In addition to its laser cutting capabilities, Pulse provides customers with laser welding services for joining metal components into sub-assemblies. Pulse maintains a certified Class 10,000 (International Organization for Standardization (“ISO”) Class 7) cleanroom for its sub-assembly work.Similar to laser cutting, laser welding is performed by highly accurate computer-controlled equipment and is advantageous for use in medical device manufacturing because of its precision. From a biocompatibility and cleanliness perspective, the medical-grade materials of the components themselves are melted by the laser energy to form the weld, so thatnoadditional materials or contaminants are introduced to the finished product. · Nitinol Processing.Pulse has developed particular expertise in Nitinol heat-treating techniques, which enable medical device developers to utilize the shape-memory properties of the Nitinol material. In heat-treating Nitinol, components are formed into a desired shape in a fixture, then exposed to a precise transition temperature for a specific amount of time. Heat-treated Nitinol components will retain their desired shape while maintaining flexibility of the spring-like material. This process is referred to as “shape-setting”. Nitinol is often used in the design of catheter-delivered implants which can assume a desired shape when deployed inside the body. · Surface Treatments.Pulse offers an array of surface treatment options for medical device manufacturers to meet specific design requirements: o Electropolishing.Using electrical energy to remove precise amounts of material from metal parts, electropolishing produces bright, clean surfaces, and provides the corrosion resistance required for long-term metallic implants. 1 o Passivation.For certain materials, especially stainless steel, chemical passivation techniques are used to provide corrosion resistance. o Grit-blasting.In situations where roughened surfaces are desired, such as for bonding or overmolding, parts are blasted with a stream of pressurized air carrying fine particles of aluminum oxide grit to produce the required surface roughness. Competition The seven largest companies in the industry account for approximately half of the approximately $1 billion market for medical device contract manufacturing.Beyond the market leaders, the medical device contract manufacturing industry is highly fragmented, consisting of several thousand companies in the United States, most of which are privately-held. Industry directories list more than 5,000 companies that contribute as contract manufacturers to serving the medical device industry. Participants range from small individually-owned shops to technical specialty firms (such as Pulse Systems) to large multi-national companies providing end-to-end medical device design, fabrication, assembly, and packaging services.Participants are primarily located in California, Minnesota and Boston, Massachusetts.Certain of Pulse’s customers also have the capability to manufacture similar products in house, if they so choose. Pulse Systems competes with a number of other suppliers who provide similar contract manufacturing services to the medical device industry. These competitors offer a range of manufacturing services, each one differing in their mix of capabilities and production capacity for each. The major elements of competition in this industry are product quality, customer service, technical capabilities, and ISO certifications, as well as pricing. While price is an important factor, it is not the only consideration for customers choosing among the competitors in this industry. Pulse does not strive to offer the lowest price, but rather the best overall value for the customer. Medical Device Opportunity Powerful demographic, economic, and technologic trends are driving the development of new medical technologies. Major contributing factors are the rapid growth in the world population and the even faster growth of the population segment over the age of sixty-five.Alongside the aging population trend is the worldwide trend toward industrialization and the associated improvement in personal incomes and quality of life expectations.New medical technologies are emerging to meet the challenges of the leading causes of death, which have captured the imagination of technically astute surgeons, device developers, and investors, and have spawned the emergence of dozens of new medical device start-up companies with bold new product concepts, visionary leadership, and strong capital investment. The contract manufacturing industry provides services to medical device companies that they cannot perform for themselves economically, or do not wish to invest in for strategic reasons. The trend in recent years has been toward selective outsourcing of manufacturing processes to free up investment capital for acquisition of new product technologies.The capital intensity of certain manufacturing processes, such as laser cutting and other metal fabrication, injection molding, and tubing extrusion, among others, favors consolidation of these investment-intensive manufacturing capabilities within specialty firms, allowing economies of scale to be shared by multiple customers. Due to its ability to work collaboratively and responsively with the small venture-backed start-ups, as well as its strategic geographical location near the center of venture capital investment activity in the San Francisco Bay Area of California, Pulse Systems seeks to benefit from current demographic, economic, and technologic trends. Customers Customers range in size from broadly-based multi-billion dollar public companies to small venture-capital financed start-ups. However, most of the companies served by Pulse Systems tend to be smaller start-ups, at least in the initial service period. For the twelve months ended June 30, 2011, Pulse Systems provided contract manufacturing services to 116 medical device customers, with approximately 55% of revenue arising from customers located in the San Francisco Bay Area.For the twelve-months ended June 30, 2011, 2010 and 2009, Pulse’s largest customer accounted for approximately 41%,40% and 60% of its total revenue, respectively, and its second largest customer accounted for approximately 12%, 19% and 10% of its total revenue, respectively.For the twelve months ended June 30, 2011, the ten largest customers accounted for 78% of Pulse’s total revenue.Although such customers represent a significant portion of Pulse’s business, we do not believe the company is substantially dependent on any one customer. Pulse does not have any long-term contracts with its customers.Although we obtain firm purchase orders from customers, such customers do not typically make firm orders for delivery more than 120 days in advance.In addition, such customers may reschedule or cancel firm orders on short notice in accordance with contractual terms.While firm purchase orders remain our best predictor of future shipments in the near term, we do not believe that the backlog of sales at any point time is a meaningful measure of future long-term sales.As of June 30, 2011, we had a sales backlog of approximately $1.1 million. Marketing and Sales Pulse Systems sells its contract manufacturing services directly to medical device manufacturing companies who are responsible for the engineering design, clinical development, regulatory approval, and marketing and sales of the end products. In selling its services, Pulse utilizes independent manufacturer’s representatives, who are granted exclusive regional territories and are paid a percentage commission for the sales revenues generated in their territories.Our manufacturing representatives are generally restricted from representing competitors in our industry during their service period to Pulse. Pulse promotes its services nationally through several media as well as its website (www.pulsesystems.com). We also advertise selectively in certain medical device industry trade publications, and we exhibit at several industry trade shows annually. Referrals from satisfied customers are also a strong factor in our selling, and we frequently receive unsolicited requests for quotation. Government Regulations Pulse Systems is subject to federal, state and local environmental laws and regulations governing the emission, discharge, use, storage and disposal of hazardous materials. We are not aware of any material noncompliance with the environmental laws currently applicable to our business and we are not subject to any material claim for liability with respect to noncompliance.Pulse is also subject to various other environmental, health, safety, and labor laws as well as various other directives and regulations. To the best of our knowledge, the company is in compliance with all relevant laws and regulations. The FDA and related state and foreign governmental agencies regulate many of our customers’ products as medical devices, all of which are not directly related to our business as currently conducted. In most cases, the U.S. Food and Drug Administration (“FDA”) or foreign government agency must approve or pre-clear those products prior to commercialization. Intellectual Property We have developed certain manufacturing “know-how” that we consider proprietary, and which helps to differentiate our services from those provided by others. Our engineering staff is focused on the innovative application of manufacturing technologies to meet our customers’ needs.However, Pulse does not conduct any basic research and development outside of specific tasks requested by its customers, and therefore has no expenses in that area. Pulse Systems owns no patents, patent rightsor trademarks. Further, our business is not dependent on licensed technology owned by others, except for certain proprietary technology contained in capital equipment purchased with the appropriate usage licenses and standard commercially available computer software. Quality Assurance Pulse Systems maintains a comprehensive quality assurance program, which includes the control and documentation of material specifications, operating procedures, equipment maintenance, and quality control methods. Our quality systems are based upon FDA requirements and ISO standards for medical device manufacturers. We believe that our operations are in substantial compliance with all applicable regulations. Pulse Systems has obtained quality certification under the ISO standards, ISO 13485:2003 and ISO 9001:2008.In order to ensure compliance with regulatory requirements, we generally permit periodic customer audits of our quality systems. 2 Materials The principal raw materials used in products manufactured by Pulse Systems, which are medical-grade stainless steel and Nitinol tubing drawn to specific sizes, are either supplied by our customers or are purchased per customer specifications in conjunction with particular customer purchase orders.Such materials are purchased from multiple suppliers, and are generally readily available with reasonable delivery times.Therefore, the company does not carry significant amounts of uncommitted raw material inventory. On-hand inventories are generally limited to raw materials and work-in-process related to contracted customer shipments. Employees As of June 30, 2011, the Company had 27 full-time employees, including 26 full-time employees of Pulse. The Company’s employees do not belong to a collective bargaining unit and management considers its relations with employees to be good. Further information about the Company and Pulse Systems can be found on the Internet at www.uahc.com and www.pulsesystems.com, respectively.The references to the website addresses of the Company and Pulse are not intended to function as a hyperlink and, except as specified herein, the information contained on such websites are not part of this Annual Report on Form 10-K. 3 ITEM 1A. RISK FACTORS You should carefully consider each of the risks and uncertainties described below and elsewhere in this Annual Report on Form 10-K, as well as any amendments or updates reflected in subsequent filings with the SEC. We believe these risks and uncertainties, individually or in the aggregate, could cause our actual results to differ materially from expected and historical results and could materially and adversely affect our business operations, results of operations, financial condition and liquidity. Further, additional risks and uncertainties not presently known to us or that we currently deem immaterial may also impair our results and business operations. Risks Related to Our Business The existing global economic and financial market environment has had and may continue to have a negative effect on our business and operations. The existing global economic and financial market environment has caused, among other things, lower consumer and business spending, lower consumer net worth, a general tightening in the credit markets, and lower levels of liquidity, all of which has had and may continue to have a negative effect on our business, results of operations, financial condition and liquidity. Many of our customers have been severely affected by the current economic turmoil. Current or potential customers may no longer be in business, may be unable to fund purchases or determine to reduce purchases, all of which has and could continue to lead to reduced demand for our products, reduced gross margins, and increased customer payment delays or defaults. Further, suppliers may not be able to supply us with needed raw materials on a timely basis, may increase prices or go out of business, which could result in our inability to meet consumer demand or affect our gross margins. We are also limited in our ability to reduce costs to offset the results of a prolonged or severe economic downturn given certain fixed costs associated with our operations, difficulties if we overstrained our resources, and our long-term business approach that necessitates we remain in position to respond when market conditions improve. The timing and nature of any recovery in the credit and financial markets remains uncertain, and there can be no assurance that market conditions will significantly improve in the near future or that our results will not continue to be materially and adversely affected. Such conditions make it very difficult to forecast operating results, make business decisions and identify and address material business risks. The foregoing conditions may also impact the valuation of certain long-lived or intangible assets that are subject to impairment testing, potentially resulting in impairment charges which may be material to our financial condition or results of operations. See “—Risks Related to Financing Activities” below for a discussion of additional risks to our liquidity resulting from the current economic and financial market environment. Quality problems with our processes, products and services could harm our reputation for producing high quality products and erode our competitive advantage. Quality is extremely important to us and our customers due to the serious and costly consequences of product failure. Many of our customers require us to adopt and comply with specific quality standards, and they periodically audit our performance. Our quality certifications are critical to the marketing success of our products and services. If we fail to meet these standards, our reputation could be damaged, we could lose customers and our sales could decline. Aside from specific customer standards, our success depends generally on our ability to manufacture to exact tolerances precision engineered components, subassemblies and finished devices using multiple materials. If our components fail to meet these standards or fail to adapt to evolving standards, our reputation as a manufacturer of high quality components could be harmed, our competitive advantage could be damaged, and we could lose customers and market share. If we experience decreasing prices for our products and services and we are unable to reduce our expenses, our results of operations will suffer. We may experience decreasing prices for the products and services we offer due to pricing pressure experienced by our customers from managed care organizations and other third party payers, increased market power of our customers as the medical device industry consolidates, and increased competition among medical manufacturing outsourcing service providers. If the prices for our products and services decrease and we are unable to reduce our expenses, our results of operations may be materially adversely affected. Because a significant portion of our revenue comes from a few large customers and customers in the San Francisco Bay Area, any decrease in sales to these customers could harm our operating results. Our revenue and profitability are highly dependent on our relationships with a limited number of large medical device companies. For the twelve months ended June30, 2011, Pulse’s two largest and ten largest customers accounted for approximately 53% and 78%, respectively, of Pulse’s total revenue. In addition, for the twelve months ended June 30, 2011 approximately 55% of Pulse’s revenue related to customers located in the San Francisco Bay Area. We are likely to continue to experience a high degree of customer concentration.The loss or a significant reduction of business from any of our major customers or from customers in the San Francisco Bay Area would adversely affect our results of operations. We have limited contractual relationships with our customers and, as a result, our customers may unilaterally reduce the purchase of our products. Pulse does not have any long-term contracts with its customers.Although we obtain firm purchase orders from customers, such customers do not typically make firm orders for delivery more than 120 days in advance.In addition, such customers may reschedule or cancel firm orders on short notice in accordance with contractual terms for which we may have incurred significant production costs. The loss of several customers or the cancellation of existing firm orders could, in the aggregate, materially adversely affect our operations and financial condition. Many of our larger customers are multinational companies that purchase large quantities of medical devices and have centralized procurement departments. They generally enter into outsourcing arrangements through a tender process that solicits bids from several potential suppliers and selects the winning bid based on several attributes, including price and service. The significant negotiating leverage possessed by many of our customers and potential customers limits our ability to negotiate arrangements with favorable terms and creates pricing pressure, reducing margins industry wide. In addition, our customers may vary their order levels significantly from period to period, and customers may not continue to place orders with us in the future at the same levels as in prior periods. In the event we lose any of our larger customers, we may not be able to quickly replace that revenue source, which could harm our financial results. If our customers fail to obtain, or experience significant delays in obtaining, FDA clearances or approvals to commercially distribute their products, our ability to sell our services could suffer. Many of our customers’ medical devices are subject to rigorous regulatory pre-approval by the FDA and other federal, state and foreign governmental authorities. Our customers are typically responsible for obtaining the applicable regulatory approval for the commercial distribution of our products. The process of obtaining this approval, particularly from the FDA, can be costly and time consuming, and there can be no assurance that our customers will obtain the required approvals on a timely basis, if at all. The FDA approval process can be expensive and uncertain, requires detailed and comprehensive scientific and other data, and generally takes between three months and three years, or longer, depending on the product classification. The commercial distribution of any products developed by our customers that require regulatory clearance may be delayed by the regulatory approval process.If our customers fail to obtain, or experience significant delays in obtaining, FDA clearances or approvals to commercially distribute their products, our ability to sell our services could suffer. We may face competition from, and we may be unable to compete successfully against, new entrants and established companies with greater resources. The market for outsourced manufacturing services to the medical device industry is very competitive and includes seven companies that account for approximately 49% of the approximately $1 billion market, with thousands of companies accounting for the remaining market share. As more medical device companies seek to outsource more of the prototyping and manufacturing of their products, we will face increasing competitive pressures to grow our business in order to maintain our competitive position, and we may encounter competition from and lose customers to other companies with technological and manufacturing capabilities similar to or better than ours. Some of our potential competitors have greater name recognition, greater operating revenues, larger customer bases, longer customer relationships and greater financial, technical, personnel and marketing resources than we have.Further, we believe that there are few barriers to entry into many of our product markets. As a result, we have experienced, and may continue to experience, competition from new manufacturers. When new manufacturers enter the market or existing manufacturers increase capacity, they frequently reduce prices to achieve increased market share. An increase in competition could result in material selling price reductions or loss of our market share, which could materially adversely affect our operations and financial condition. There can be no assurance that we will be able to compete successfully in the markets for our products or that competition will not intensify. 4 If we do not respond to changes in technology, our manufacturing processes may become obsolete and we may experience reduced sales and lose customers. We use proprietary processes and sophisticated machining equipment to meet the critical specifications of our customers. Without the timely incorporation of new processes and enhancements, particularly relating to quality standards and cost-effective production, our manufacturing capabilities will likely become outdated, which could cause us to lose customers and result in reduced sales or profit margins. In addition, new or revised technologies could render our existing technology less competitive or obsolete or could reduce demand for our products and services. It is also possible that finished medical device products introduced by our customers may require fewer of our components or may require components that we lack the capabilities to manufacture or assemble. In addition, we may expend resources on developing technologies that do not result in commercially viable processes for our business, which could adversely impact our margins and operating results. Our business is subject to risks associated with a single manufacturing facility. We internally manufacture our own products at one production facility in Concord, California. While we maintain insurance covering our manufacturing and production facility, including business interruption insurance, a catastrophic loss of the use of all or a portion of our facilities due to accident, fire, explosion, labor issues, weather conditions, other natural disaster or otherwise, whether short or long-term, could have a material adverse effect on our customer relationships and financial results. Our business is subject to risks associated with manufacturing processes. Unexpected failures of our equipment and machinery may result in production delays, revenue loss and significant repair costs, injuries to our employees, and customer claims. Any interruption in production capability may require us to make large capital expenditures to remedy the situation, which could have a negative impact on our profitability and cash flows. Our business interruption insurance may not be sufficient to offset the lost revenues or increased costs that we may experience during a disruption of our operations. Furthermore, our business involves complex manufacturing processes and hazardous materials that can be dangerous to our employees. We employ safety procedures in the design and operation of our facilities and may be required to incur additional expenditures for the development of additional safety procedures in the future. There is a risk that an accident or death could occur at our facilities despite such procedures. Any accident could result in significant manufacturing delays, disruption of operations, claims for damages resulting from injuries or additional expenditures on safety procedures, which could result in decreased sales and increased expenses. To date, we have not incurred any such significant delays, disruptions or claims. The potential liability resulting from any accident or death, to the extent not covered by insurance, would require us to use other resources to satisfy our obligations and could cause our business to suffer. We may expand into new markets or new products and our expansion may not be successful. We may expand into new markets through the development of new product applications based on our existing specialized manufacturing capabilities and services. These efforts could require us to make substantial investments, including significant engineering and capital expenditures for new, expanded or improved manufacturing facilities which would divert resources from other aspects of our business. Expansion into new markets and products may be costly without resulting in any benefit to us. Specific risks in connection with expanding into new markets include the inability to transfer our quality standards into new products, the failure of customers in new markets to accept our products and price competition in new markets. If we choose to expand into new markets and are unsuccessful, our financial condition could be adversely affected and our business harmed. We may selectively pursue acquisitions in the future, but, because of the uncertainty involved, we may not be able to identify suitable acquisition candidates and may not successfully integrate acquired businesses into our business and operations. We may not be able to identify potential acquisition candidates that could complement our business or may not be able to negotiate acceptable terms for acquisition candidates we identify. As a result, we may not be able to realize this element of our growth strategy. In addition, even if we are successful in acquiring any companies, we may experience material negative consequences to our business, financial condition or results of operations if we cannot successfully integrate the operations of acquired businesses with ours. The integration of companies that have previously been operated separately involves a number of risks, including, but not limited to: · difficulty in realizing anticipated financial or strategic benefits of such acquisition; · diversion of capital and potential dilution of stockholder ownership; · the risks related to increased indebtedness, as well as the risk such financing will not be available on satisfactory terms or at all; · diversion of management’s attention and other resources from current operations, including potential strain on financial and managerial controls and reporting systems and procedures; · management of employee relations across facilities; · difficulties in the assimilation of different corporate cultures and practices, as well as in the assimilation and retention of broad and geographically dispersed personnel and operations; · difficulties and unanticipated expenses related to the integration of departments, systems (including accounting systems), technologies, books and records, procedures and controls (including internal accounting controls, procedures and policies), as well as in maintaining uniform standards, including environmental management systems; · assumption of known and unknown liabilities, some of which may be difficult or impossible to quantify; · inability to realize cost savings, sales increases or other benefits that we anticipate from such acquisitions, either as to amount or in the expected time frame; · non-cash impairment charges or other accounting charges relating to the acquired assets; and · ability to maintain strong relationships with our and our acquired companies’ customers after the acquisitions. If our integration efforts are not successful, we may not be able to maintain the levels of revenues, earnings or operating efficiency that we and the acquired companies achieved or might achieve separately. Our inability to access additional capital could have a negative impact on our growth strategy. Our growth strategy will require additional capital for, among other purposes, completing any acquisitions we enter into, managing any acquired companies, acquiring new equipment and maintaining the condition of existing equipment. If cash generated internally is insufficient to fund capital requirements, we will require additional debt or equity financing. Adequate financing may not be available or, if available, may not be available on terms satisfactory to us. If we fail to obtain sufficient additional capital in the future, we could be forced to curtail our growth strategy by reducing or delaying capital expenditures and acquisitions, selling assets or restructuring or refinancing our indebtedness. See “Management’s Discussion and Analysis of Financial Condition and Results of Operations—Liquidity and Capital Resources” elsewhere in this report. We are subject to a variety of environmental, health and safety laws that could be costly for us to comply with, and we could incur liability if we fail to comply with such laws or if we are responsible for releases of contaminants to the environment. Federal, state and local laws impose various environmental, health and safety requirements on our operations, including with respect to the management, handling, generation, emission, release, discharge, manufacturing, transportation, storage, use and disposal of hazardous substances and other materials used or generated in the manufacturing of our products. If we fail to comply with any present or future environmental, health and safety laws, we could be subject to fines, corrective action, other liabilities or the suspension of production. We could also be subject to claims under such laws, including common law, alleging the release of hazardous substances into the environment. Infringement claims regarding patents or other intellectual property rights by third parties could result in an adverse impact on our operations, and could be costly and distracting to management. Although we do not believe that any of our products, services or processes infringe the intellectual property rights of third parties, historically, patent applications in the United States have not been publicly disclosed until the patent is issued (or as of recently, until publication, which occurs eighteen months after filing), and we may not be aware of currently filed patent applications that relate to our products or processes. If patents later issue on these applications, we may in the future be notified that we are infringing patent or other intellectual property rights of third parties and we may be liable for infringement at that time. 5 In the event of infringement of patent or other intellectual property rights, we may not be able to obtain licenses on commercially reasonable terms, if at all, and we may end up in litigation. The failure to obtain necessary licenses or other rights or the occurrence of litigation arising out of infringement claims could disrupt our business and impair our ability to meet our customers’ needs which, in turn, could have a negative effect on our financial condition and results of operations. Infringement claims, even if not substantiated, could result in significant legal and other costs and may be a distraction to management. We also may be subject to significant damages or injunctions against development and sale of our products. In addition, any infringement claims, significant charges or injunctions against our customers’ products that incorporate our components may result in our customers not needing or having a reduced need for our capabilities and services. Our earnings and financial condition could suffer if we or our customers become subject to product liability claims or recalls. We may also be required to spend significant time and money responding to investigations or requests for information related to end-products of our customers. The manufacture and sale of products that incorporate components manufactured or assembled by us expose us to potential product liability claims and product recalls, including those that may arise from misuse or malfunction of our components or use of our components with components or systems not manufactured or sold by us. Product liability claims or product recalls with respect to our components or the end-products of our customers into which our components are incorporated, whether or not such problems related to the products and services we have provided and regardless of their ultimate outcome, could require us to pay significant damages or to spend significant time and money in litigation or responding to investigations or requests for information. We may also lose revenue from the sale of components if the commercialization of a product that incorporates our components or subassemblies is limited or ceases as a result of such claims or recalls. Expenditures on litigation or damages, to the extent not covered by insurance, and declines in revenue could impair our earnings and our financial condition. Also, if, as a result of claims or recalls our reputation is harmed, we could lose customers, which would also negatively affect our business. In the future, we may be unable to maintain our existing insurance coverage or to do so at reasonable cost and on reasonable terms. In addition, if our insurance coverage is not sufficient to cover any costs we may incur and we may be required to pay damages if we are subject to product liability claims or product recalls, we will have to use other resources to satisfy our obligations. A substantial amount of our assets represents goodwill, and our earnings will be reduced if our goodwill becomes impaired. As of June 30, 2011, goodwill of approximately $10.2 million represented 60% of our total assets. Goodwill is generated in acquisitions where the cost of an acquisition exceeds the fair value of the net tangible and identifiable intangible assets we acquire. Goodwill is subject to an impairment analysis at least annually based on a comparison of the fair value of the reporting unit to its carrying value. If an impairment is indicated from this first step, the implied fair value of the goodwill must be determined. We could be required to recognize reductions in our earnings caused by the impairment of goodwill, which if significantly impaired, could materially and adversely affect our results of operations. Our business may suffer if we are unable to recruit and retain senior management and experienced engineers and management personnel that we need to compete in the medical device industry. Our operations are highly dependent on the efforts of John Fife, the Company’s President and Chief Executive Officer, Herbert J. Bellucci, President and CEO of Pulse who has more than 25 years of experience in the medical device industry, and certain other senior executives who have been instrumental in developing our business strategies and forging our business relationships.The loss of the leadership, knowledge and experience of Mr. Fife, Mr. Bellucci and our other executive officers could adversely affect our business.We do not currently maintain key man insurance on any of our executive officers. In addition, our future success depends upon our ability to attract, develop and retain highly skilled engineers. We may not be successful in attracting new engineers or in retaining or motivating our existing engineers, which may lead to increased recruiting, relocation and compensation costs for such personnel. These increased costs may reduce our profit margins. Some of our manufacturing processes are highly technical in nature. Our ability to maintain or expand existing business with our customers and provide additional services to our existing customers depends on our ability to hire and retain engineers with the skills necessary to keep pace with continuing changes in the medical device industry. We compete with other companies in the medical device manufacturing industry to recruit engineers. We depend on outside suppliers and subcontractors, and our production and reputation could be harmed if they are unable to meet our quality and volume requirements and alternative sources are not available. Our current internal capabilities do not include all elements that are required to satisfy all of our customers’ requirements. We may rely on third party suppliers, subcontractors, and other outside sources for components or services. Manufacturing problems may occur with these third parties. A supplier may fail to supply components or services to us on a timely basis, or may supply us with components or services that do not meet our quality, quantity, or cost requirements. If any of these problems occur, we may be unable to obtain substitute sources of these components or services on a timely basis or on terms acceptable to us, which could harm our ability to deliver components or services to our customers profitably or on time. In addition, if the processes that our suppliers use to provide components or services are proprietary, we may be unable to obtain comparable components from alternative suppliers. Our operating results may fluctuate, which may make it difficult to forecast our future performance. Fluctuations in our operating results may cause uncertainty concerning our performance and prospects or may result in our failure to meet expectations. Our operating results have fluctuated in the past and are likely to fluctuate significantly in the future due to a variety of factors, which include, but are not limited to: · the fixed nature of a substantial percentage of our costs, which results in our operations being sensitive to fluctuations in sales; · changes in the relative portion of our sales represented by our various products, which could result in reductions in our profits if the relative portion of our sales represented by lower margin products increases; · introduction and market acceptance of our customers’ new products and changes in demand for our customers’ existing products; · the accuracy of our customers’ forecasts for future production requirements; · timing of orders placed by our principal customers that account for a significant portion of our revenues; · future price concessions as a result of pressure to compete; · cancellations by customers which may result in recovery of only our costs; · the availability of raw materials, including stainless steel, nitinol, platinum, tantalum, and gold; · increased costs of raw materials, supplies or skilled labor; · our effectiveness in managing our manufacturing processes; and · changes in the competitive and economic conditions generally, or in our customers’ markets. Investors should not rely on results of operations in any past period as an indication of what our results will be for any future period. Risks Related to Our Industry We may not be able to grow our business if the trend by medical device companies to outsource their manufacturing activities does not continue or if our customers decide to manufacture internally products that we currently provide. Our contract manufacturing business has grown partly as a result of the increase over the past several years in medical device companies outsourcing these activities. We view the increasing use of outsourcing by medical device companies as an important component of our future growth strategy. While industry analysts expect the outsourcing trend to increase, our current and prospective customers continue to evaluate our capabilities against the merits of internal production. Protecting intellectual property rights and maximizing control over regulatory compliance are among factors that may influence medical device companies to keep production in-house. Any substantial slowing of growth rates or decreases in outsourcing by medical device companies could cause our sales to decline, and we may be limited in our ability, or unable to continue, to grow our business. 6 We and our customers are subject to various regulations, as well as political, economic and regulatory changes in the healthcare industry or otherwise, that could force us to modify how we price our components, manufacturing capabilities and services and could harm our business. The healthcare industry is highly regulated and is influenced by changing political, economic and regulatory factors. Regulations affecting the healthcare industry in general, and the medical device industry in particular, are complex, change frequently and have tended to become more stringent over time. Specifically, the FDA and state and foreign governmental agencies regulate many of our customers’ products and approval/clearance is required for those products prior to commercialization in the U.S. and certain foreign jurisdictions. Some of our facilities are subject to inspection by the FDA and other regulatory agencies for compliance with regulations or regulatory requirements. Our failure to comply with these regulations or regulatory requirements may result in civil and criminal enforcement actions or fines and, in some cases, the prevention or delay of our customers’ ability to gain or maintain approval to market their products. Any failure by us to comply with applicable regulations could also result in the cessation of portions or all of our operations and restrictions on our ability to continue or expand our operations. The recently enacted Affordable Healthcare for America Act includes provisions that may adversely affect our business and results of operations, including an excise tax on the sales of most medical devices. On March21, 2010, the House of Representatives passed the Affordable Health Care for America Act, which President Obama signed into law on March23, 2010. While we are continuing to evaluate this legislation and its potential impact on the Company, it may adversely affect our business and results of operations, possibly materially. Specifically, one of the new law’s components is a 2.3% excise tax on sales of most medical devices, starting in 2013. This tax may put increased cost pressure on medical device companies, including our customers, and may lead our customers to reduce their orders for products we produce or to request that we reduce the prices we charge for products we produce in order to offset the tax. Our business is indirectly subject to healthcare industry cost containment measures and other industry trends affecting pricing that could result in reduced sales of or prices for our products. Acceptance of our customers’ products by hospitals, outpatient centers and physicians depend on, among other things, reimbursement approval of third-party payers such as Medicaid, Medicare and private insurers. The continuing efforts of government, insurance companies and other payers of healthcare costs to contain or reduce those costs could lead to lower reimbursement rates or non-reimbursement for medical procedures that use our products. If that were to occur, medical device manufacturers might insist that we lower prices on products related to the affected medical device or they might significantly reduce or eliminate their purchases from us of these related products, which could affect our profitability. Consolidation in the healthcare industry could have an adverse effect on our revenues and results of operations. Many healthcare industry companies, including medical device companies, are consolidating to create new companies with greater market power. As the healthcare industry consolidates, competition to provide products and services to industry participants will become more intense. These industry participants may try to use their market power to negotiate price concessions or reductions for medical devices that incorporate components produced by us. If we are forced to reduce our prices because of consolidation in the healthcare industry, our revenues would decrease and our business, financial condition and results of operations would suffer. Inability to obtain sufficient quantities of raw materials could cause delays in our production. Our business is dependent on a continuous supply of raw materials. The raw materials needed for our business are susceptible to fluctuations in price and availability due to transportation costs, government regulations, price controls, changes in economic climates or other unforeseen circumstances. Failure to maintain our supply of raw materials could cause production delays resulting in a loss of customers and a decline in sales. Due to the supply and demand fundamentals of raw materials used by us, we have occasionally experienced extended lead times on purchases and deliveries from our suppliers. Consequently, we have had to adjust our delivery schedule to customers. In addition, fluctuations in the cost of raw materials may increase our expenses and affect our operating results. The principal raw materials used in our business include stainless steel, nitinol, platinum, tantalum, cobalt chromium, and electricity. Risks Relating to Financing Activities Our audit opinion includes an explanatory paragraph that discusses that there is a substantial doubt about the Company’s ability to continue as a going concern, because we are not expected to have sufficient cash to adequately support our financial requirements for the next twelve months. Our management and our independent registered public accountants have concluded that, due to our need for additional capital and the uncertainties surrounding our ability to raise such funding, substantial doubt exists as to our ability to continue as a going concern.Moreover, because our auditors have expressed a going concern opinion, our ability to obtain additional financing could be adversely affected.See “Management’s Discussion and Analysis of Financial Condition and Results of Operations — Liquidity and Capital Resources” elsewhere in this report. We expect that we will require additional capital within the next 6months. Absent access to sources of external financial support, including accommodations and financing from affiliates, the Company expects to be at or below minimum levels of cash necessary to operate the business during the current fiscal year. The Company is exploring additional debt or equity financing and other accommodations, including from affiliates such as our president and chief executive officer and members of our board of directors. Any such equity financing may result in significant dilution of the Company’s existing shareholders. See “Management’s Discussion and Analysis of Financial Condition and Results of Operations — Liquidity and Capital Resources” elsewhere in this report. We are dependent on our largest shareholder for financing and could become insolvent if our largest shareholder withholds future financing. John M. Fife, who is our President, Chief Executive Officer, and Chairman of the Board of Directors, is also our largest beneficial shareholder, because he beneficially owns, through his affiliates St. George Investments, LLC, and Chicago Venture Partners, almost 35% of our outstanding shares of common stock.We expect to remain dependent on our largest shareholder as our primary, and possibly only, source of financing during therest of the current fiscal year.Loan covenants under the credit facility of our subsidiary, Pulse Systems, LLC, prohibit it from distributing any cash from its operations to us, except for tax distributions. Our largest shareholder has purchased the preferred units in Pulse Systems and would benefit from Pulse Systems’ failure to make redemption payments. On June 18, 2010, Pulse Systems Corporation and Pulse Systems, LLC entered into a Redemption Agreement, whereby Pulse Systems, LLC agreed to redeem all of its preferred units over a two-year period for an aggregate redemption price of $3,990,000, which consists $1,750,000 that was paid on or around June 18, 2010, 22 monthly installments of $40,000 starting August 31, 2010, and a final payment of $1,360,000 due in June 2012.On August 30, 2011, St. George Investments, LLC, which is an affiliate of John M. Fife, our President, Chief Executive Officer, Chairman, and largest beneficialshareholder, entered into a Securities Purchase Agreement, whereby St. George Investments, LLC agreed to purchase from Pulse Systems Corporation all of the preferred units of Pulse Systems, LLC.As a result of this transaction, which occurred on September 6, 2011, Mr. Fife’s affiliate St. George Investments, LLC owns all of the preferred units of Pulse Systems, LLC.The Company owns all of the common units of Pulse Systems, LLC, which is the operating company that conducts the business of the Company, as described more fully in “Business – Acquisition of Pulse Systems, LLC.”Under the Redemption Agreement, Pulse Systems is obligated to redeem its preferred units from St. George by making the remaining redemption payments in the amount of $40,000 each month through May 2012 and a final payment of $1,360,000 in June 2012.Pulse Systems is dependent on funds from the Company to make these redemption payments.If Pulse Systems fails to make any of these redemption payments, the redemption price for its preferred units will increase by $826,000 and a dividend rate of 14% per year will accrue on the aggregate amount of its unredeemed preferred units plus $826,000 commencing as of the date of default. Capital markets have experienced a significant period of dislocation and instability, which has had and could continue to have a negative impact on the availability and cost of capital. The general disruption in the U.S. capital markets has impacted the broader financial and credit markets and reduced the availability of debt and equity capital for the market as a whole. These conditions could persist for a prolonged period of time or worsen in the future. Our ability to access the capital markets may be restricted at a time when we would like, or need, to access those markets, which could have an impact on our flexibility to react to changing economic and business conditions. The resulting lack of available credit, increased volatility in the financial markets and reduced business activity could materially and adversely affect our business, financial condition, results of operations and our ability to obtain and manage our liquidity. In addition, the cost of debt financing, and other important financing terms, may be materially adversely impacted by these market conditions. 7 Credit market developments may reduce availability under our credit agreement. Due to the volatile state of the credit markets during the past few years, there is risk that lenders, even those with strong balance sheets and sound lending practices, could fail or refuse to honor their legal commitments and obligations under existing credit commitments, including but not limited to: extending credit up to the maximum permitted by a credit facility, allowing access to additional credit features and otherwise accessing capital and/or honoring loan commitments. If our lender(s) fail to honor their legal commitments under our credit facility, it could be difficult in the current environment to replace our credit facility on similar terms. Although we believe that our operating cash flow, access to capital markets and existing credit facilities will give us the ability to satisfy our liquidity needs for at least the next 12months, the failure of any of the lenders under our credit facility may impact our ability to finance our operating or investing activities. Pulse and UAHC are subject to a number of restrictive debt covenants which may restrict our business and financing activities. Our credit facility contains restrictive debt covenants that, among other things, restrict Pulse’s and/or UAHC’s ability to: · borrow money; · pay dividends and make distributions; · make certain investments; · repurchase stock; · use assets as security in other transactions; · create liens; · enter into affiliate transactions; · merge or consolidate; and · transfer and sell assets. In addition, our credit facility also requires us to maintain certain financial tests. These restrictive covenants may limit our ability to expand or to pursue our business strategies. Furthermore, any indebtedness that we incur in the future may contain similar or more restrictive covenants. Our ability to comply with the restrictions contained in our credit facility may be affected by changes in our business condition or results of operations, adverse regulatory developments or other events beyond our control. A failure to comply with these restrictions could result in a default under our credit facility or any other subsequent financing agreement, which could, in turn, cause any of our debt to which a cross-acceleration or cross-default provision applies to become immediately due and payable. If our debt were to be accelerated, we cannot assure you that we would be able to repay it. In addition, a default could give our lenders the right to terminate any commitments that they had made to provide us with additional funds. Risks Relating to Our Common Stock Shareholders will likely incur additional dilution as a result of our financing activities. Other than tax distributions that we receive from our subsidiary Pulse Systems, LLC, the current credit facility requires Pulse System, LLC to retain all of its free cash flow instead of making distributions to the Company.As a result, we do not receive from Pulse Systems, which is our only operating subsidiary, sufficient cash for our operating expenses and debt obligations.To pay these expenses and obligations, the Company will likely require additional equity or debt financing, which will potentially further dilute the equity stakes of the Company’s existing shareholders.The most likely source of these future financings will be our affiliates, including our President and Chief Executive Officer and members of our Board of Directors. Our largest shareholder may use its influence to take actions not supported by our minority shareholders. Mr. Fife, who is our largest beneficial shareholder, owning (through his affiliates) almost 35% of the outstanding shares of our common stock, has the ability to have a significant influence on the election of our Board of Directors and the outcome of corporate actions requiring shareholder approval, including dividend policy, mergers, share capital increases, going-private transactions, the sale of Pulse Systems, LLC, and other extraordinary transactions.The investment time horizon and financial incentives for Mr. Fife may differ from those of other shareholders.For example, as a result of a previous transaction with the Company, Mr. Fife’s affiliates have the right to put all of their shares of the Company’s common stock to the Company at $1.26 per share at any time between October 1, 2011 and March 29, 2012.(See “MD&A – Liquidity and Capital Resources – Source of Liquidity.”) In addition, on June 18, 2010, Pulse Systems Corporation and Pulse Systems, LLC entered into a Redemption Agreement, whereby Pulse Systems, LLC agreed to redeem all of its preferred units over a two-year period.On August 30, 2011, St. George Investments, LLC, an affiliate of Mr. Fife, entered into a Securities Purchase Agreement with Pulse Systems Corporation whereby St. George Investments, LLC purchased all of the unredeemed preferred units of Pulse Systems, LLC.Mr. Fife could withhold financing to the Company, which could impair the Company’s ability to contribute to Pulse Systems, LLC each month the $40,000 that it needs to make required payments to St. George Investments, LLC pursuant to the Redemption Agreement.This default under the Redemption Agreement would result in an additional liability to the Company of $826,000 for the benefit of Mr. Fife’s affiliates, plus the accrual of dividends for the benefit of Mr. Fife’s affiliates at the rate of 14% on the preferred units of Pulse Systems, LLC owned by Mr. Fife’s affiliates, as of the date of default.(See “Risk Factors – Risks Relating to Financing Activities.”) As a result of his influence on our business, Mr. Fife could prevent us from making certain decisions or taking certain actions that would protect the interests of our other shareholders.For example, Mr. Fife’s concentration of ownership may delay or prevent a change of control of the Company, even if this change of control may benefit other shareholders generally.Similarly, Mr. Fife could propose financing terms to supply needed cash to the Company that would be highly dilutive to the other shareholders, in the absence of any other competing credible financing offers.These and other factors related to Mr. Fife’s holding of a significant percentage of our shares may reduce the liquidity of our shares and their attractiveness to investors. Our common stock may continue to be volatile and could decline substantially. The trading price of our common stock has been, and may continue to be, volatile. From July 1, 2010 to June 30, 2011, the trading price of our stock has ranged from $0.13 to $0.66.We believe this volatility is due to, among other things, recent financial performance, current expectations of our future financial performance, delisting from the Nasdaq Capital Market and the volatility of the stock market in general. In particular, with respect to our new operations, there has been significant volatility in the market price and trading volume of securities of companies operating in the medical device industry, which has often been unrelated to the operating performance of particular companies. These broad market fluctuations may adversely affect the trading price of our common stock. Price declines in our common stock could result from general market and economic conditions and a variety of other factors, including: · actual or anticipated fluctuations in our operating results; · our announcements or our competitors’ announcements regarding new products, significant contracts, acquisitions, divestitures or strategic investments; · loss of any of our key management or technical personnel; · conditions affecting medical device manufacturers or the medical device industry generally; · product liability lawsuits against us or our customers; · clinical trial results with respect to our customers’ medical devices; · changes in our growth rates or our competitors’ growth rates; · developments regarding our proprietary rights, or those of our competitors; · FDA and international actions with respect to the government regulation of medical devices and third-party reimbursement practices; · public concern as to the safety of our products; · public concern as to the safety of our products; · changes in health care policy in the United States and internationally; · conditions in the financial markets in general or changes in general economic conditions 8 · our liquidity needs and constraints and our ability to raise additional capital; · changes in stock market analyst recommendations regarding our common stock, other comparable companies or the medical device industry generally, or lack of analyst coverage of our common stock; · sales of our common stock by our executive officers, directors and five percent stockholders or stock issuances by the Company; · changes in accountingstandards, policies, guidance, interpretations or principles; and · announcement of financial restatements. Some companies that have had volatile market prices for their securities have been subject to securities class action suits filed against them. If a suit were to be filed against us, regardless of the outcome, it could result in substantial costs and a diversion of our management’s attention and resources. This could have a material adverse effect on our business, results of operation and financial condition. We were delisted from the Nasdaq Capital Market and there is a limited trading volume for our common stock on the OTCQB. In July 2010, our common stock was delisted from the Nasdaq Capital Market.Our common stock, which currently trades on the OTCQB Marketplace, does not have substantial trading volume. As a result, relatively small trades of our common stock may have a significant impact on the price of our common stock and, therefore, may contribute to the price volatility of our common stock. Because of the limited trading volume in our common stock and the price volatility of our common stock, you may be unable to sell your shares of common stock when you desire or at the price you desire. Moreover, the inability to sell your shares in a declining market because of such illiquidity or at a price you desire may substantially increase your risk of loss. In addition, the delisting of our common stock from the Nasdaq Capital Market could materially adversely affect our ability to raise capital on terms acceptable to us or at all and adversely affect institutional investor interest. Our articles of incorporation, our bylaws and Michigan law contain provisions that could discourage another company from acquiring us and may prevent attempts by our shareholders to replace or remove our current management. Provisions of Michigan corporation law, our articles of incorporation and our bylaws may discourage, delay or prevent a merger or acquisition that shareholders may consider favorable, including transactions in which you might otherwise receive a premium for your shares. In addition, these provisions may frustrate or prevent any attempts by our shareholders to replace or remove our current management by making it more difficult for shareholders to replace or remove our board of directors. These provisions include: · providing for a classified board of directors with staggered terms; · requiring super majority stockholder voting to effect certainamendments to ourarticles of incorporation andbylaws; · eliminating the ability of shareholders to call special meetings ofshareholders; · establishingadvancenotice requirements for nominations forelectionto the board of directors or for proposing matters that canbeactedonby shareholdersat shareholder meetings; · permitting the board of directors to amend, alter or repeal the bylaws; · limiting the ability of shareholders to act bywritten consent; · limiting the ability of shareholders to remove directors; and · authorizing of the board of directors to issue, without stockholder approval, shares of one or more series ofpreferredstock with such terms as the board of directors may determine and shares of our common stock. Our common stock may be subject to “penny stock” rules, which make it more difficult for you to dispose of your shares. Our common stock may be subject to the rules promulgated under the Securities Exchange Act of 1934 relating to “penny stocks.” These rules require brokers who sell securities that are subject to the rules, and who sell to persons other than established customers and institutional accredited investors, to complete required documentation, make suitability inquiries of investors and provide investors with information concerning the risks of trading in the security. These requirements would make it more difficult to buy or sell our common stock in the open market and therefore reduce the market liquidity of our common stock. As a result, an investor would find it more difficult to dispose of, or obtain accurate quotations for the price of, our common stock. We do not anticipate paying any cash dividends. We presently do not anticipate that we will pay any dividends on any of our capital stock in the foreseeable future. The payment of dividends, if any, would be contingent upon our revenues and earnings, if any, capital requirements, and general financial condition. The payment of any dividends will be within the discretion of our Board of Directors. We presently intend to retain all earnings, if any, to implement our business plan; accordingly, we do not anticipate the declaration of any dividends in the foreseeable future. We may need additional capital, and the sale of additional shares or other equity securities could result in additional dilution to our stockholders. We believe that our current cash and cash equivalents and anticipated cash flow from operations will be sufficient to meet our anticipated cash needs for the near future. We may, however, require additional cash resources due to changed business conditions or other future developments, including any investments or acquisitions we may decide to pursue. If our resources are insufficient to satisfy our cash requirements, we will seek to sell additional equity or debt securities or increase the size of our credit facility. The sale of additional equity securities would result in additional dilution to our stockholders. ITEM 2.PROPERTIES The principal offices of the Company are located at 303 East Wacker Drive, Suite 1200, Chicago, Illinois, where it shares approximately 1,000 square feet of office space with Chicago Venture Partners LP, an affiliate of John M. Fife, the Company’s Chairman, President and Chief Executive Officer.Pulse leases approximately 9,000 square feet of office and manufacturing space in Concord, California.The Company believes that its current facilities provide sufficient space suitable for all of its activities and sufficient other space will be available on reasonable terms, if needed. ITEM 3.LEGAL PROCEEDINGS The information required by this item is set forth under Note 16 to the consolidated financial statements. ITEM 4.[REMOVED AND RESERVED] 9 PART II ITEM 5.MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Since July 12, 2010, our common stock is quoted under the symbol “UAHC” on the OTCQB Marketplace, which is a market tier for over-the-counter-traded U.S. companies that are registered and reporting with the Securities and Exchange Commission (“SEC”) or a U.S. banking or insurance regulator.The Company’s common stock was previously listed under the symbol “UAHC” on the NASDAQ Capital Market. The table below sets forth for the common stock the range of the high and low sales prices per share on the OTCQB for each quarter in the past two fiscal years. 2011 Sales Price 2010 Sales Price Fiscal Quarter High Low High Low First Second Third Fourth As of September 22, 2011, the high and low bid quotations on the OTCQB were $0.06 per share, respectively.These quotations represent inter-dealer quotations, without adjustment for retail markup, markdown or commission and may not represent actual transactions. As of September 22, 2011, there were approximately 100 shareholders of record of the Company.A substantially greater number of holders are beneficial owners whose shares are held of record by banks, brokers and other persons or entities. The Company has not paid any cash dividends on its common stock since its initial public offering in fiscal 1991 and does not anticipate paying such dividends in the foreseeable future. ITEM 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following Management’s Discussion and Analysis of Financial Condition and Results of Operations and other sections of this report contains various “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These forward-looking statements represent our expectations or beliefs concerning future events, including statements regarding future plans and strategy for our business, earnings and the sufficiency of our cash balances and cash generated from operating, investing, and financing activities for our future liquidity and capital resource needs. We caution that although forward-looking statements reflect our good faith beliefs and reasonable judgment based upon current information, these statements are qualified by important factors that could cause actual results to differ materially from those in the forward-looking statements, because of risks, uncertainties, and factors including, but not limited, to: changes in the medical device and healthcare industry; the ongoing impacts of the U.S. recession; the continuing impacts of the global credit and financial crisis; and other changes in general economic conditions. Other risks and uncertainties are detailed from time to time in reports filed with or furnished to the SEC, and in particular those set forth under “Risk Factors” in Part1 Item 1A in this annual report on Form 10-K.Given such uncertainties, you should not place undue reliance on any such forward-looking statements.Except as required by law, we may not update these forward-looking statements, even if new information becomes available in the future. Overview This section discusses the Company's results of operations, financial position and liquidity. This discussion should be read in conjunction with the consolidated financial statements and related notes thereto contained elsewhere in this annual report on Form 10-K. History From November1993 to June2009, the Company’s indirect, wholly owned subsidiary, UAHC Health Plan of Tennessee, Inc. (“UAHC-TN”), was a managed care organization in the TennCare program, a State of Tennessee program that provided medical benefits to Medicaid and working uninsured recipients. On April 22, 2008, the Company learned that UAHC-TN would no longer be authorized to provide managed care services as a TennCare contractor when its TennCare contract expired on June 30, 2009. UAHC-TN’s TennCare members transferred to other managed care organizations on November 1, 2008, after which UAHC-TN continued to perform its remaining contractual obligations through its TennCare contract expiration date of June 30, 2009. However, revenue under this contract was only earned through October 31, 2008. From January 2007 to December 2009, UAHC-TN served as a Medicare Advantage qualified organization (the “Medicare contract”) pursuant to a contract with the Centers for Medicare & Medicaid Services (“CMS”). The contract authorized UAHC-TN to serve members enrolled in both the Tennessee Medicaid and Medicare programs, commonly referred to as “dual-eligibles,” specifically to offer a Special Needs Plan (“SNP”) to its eligible members in Shelby County, Tennessee (including the City of Memphis), and to operate a Voluntary Medicare Prescription Drug Plan.The Company did not seek renewal of the Medicare contract, which expired December 31, 2009. The Company wound down the Medicare business during calendar 2010, and substantially ended its activity on December 31, 2010. The discontinuance of the TennCare and Medicare contracts have had a material adverse effect on the Company’s operations, earnings, financial condition and cash flows in fiscal 2009 and 2010. Acquisition of Pulse Systems, LLC On June18, 2010, the Company entered into a Securities Purchase Agreement and a Warrant Purchase Agreement to acquire 100% of the outstanding common units and warrants to purchase common units of Pulse. See Note 6 to the Notes to the Consolidated Financial Statements for additional discussion of the purchase terms. Review of Consolidated Results of Operations – Fiscal 2011 Compared to Fiscal 2010 Total operating revenues increased $8.1 million to $8.4 million for the fiscal year ended June 30, 2011 compared to $0.3 million for the fiscal year ended June 30, 2010.The increase in operating revenue is due to the contract manufacturing revenues of Pulse, acquired on June 18, 2010. Total operating expenses were $9.8 million for the fiscal year ended June 30, 2011, compared to $5.1 million for the prior fiscal year, an increase of $4.7 million (93%). The increase in total operating expenses was primarily the result of costs of goods sold of Pulse, acquired June 18, 2010.Approximately 69% of total operating expenses relate to Pulse operations. Cost of goods sold increased $4.3 million for the fiscal year ended June 30, 2011, compared to $0.1 million for the fiscal year ended June 30, 2010.As Pulse was acquired on June, 18, 2010, the fiscal 2011 costs of goods sold represents one-full year compared to twelve days during fiscal 2010 cost of goods sold. 10 General and administrative expenses were $5.2 million for the fiscal year ended June 30, 2011, as compared with $5.0 million for the prior fiscal year, an increase of $0.2 million.The increase was principally due to amortization of intangible assets, offset by reductions to legal and consulting expenses.Approximately 48% of the marketing, general and administrative expenses relate to Pulse operations. Loss from continuing operations before income taxes was $7.5 million for the fiscal year ended June 30, 2011 compared to loss from continuing operations before income taxes of$4.7 million for the fiscal year ended June 30, 2010.Such increase in loss from continuing operations before income taxes of $2.8 million, or $0.29 per basic share, is principally due to increased cost of goods sold of the Pulse operations and the change in the fair value of the put obligation, offset by an increase in revenues of Pulse operations. Income tax expense was $16,000 for the fiscal year ended June 30, 2011 compared to income tax expense of $0 for the prior fiscal year.The Company's effective tax rate for the fiscal year ended June 30, 2011 differs from the statutory rate primarily due to the change in the valuation allowance.The Company increased its deferred tax asset valuation allowance due to uncertainties in its expected utilization, as a result of the expiration of the TennCare and the Medicare contracts. Income from discontinued operations before income taxes was $0.4 million, or $0.04 per basic share for the year ended June 30, 2011, compared to loss from discontinued operations before income taxes of $0.7 million, or $(0.09) per basic share for the fiscal year ended June 30, 2010. Income from discontinued operations was primarily due to modified risk adjustment revenue of $0.3 million received during fiscal 2011.As described in Note 12 to the Consolidated Financial Statements, the Medicare operations were reclassified to discontinued operations. Net loss was $7.1 million, or ($0.73) per basic share, for the fiscal year ended June 30, 2011, compared to net loss of $5.4 million, or ($0.66) per basic share, for the fiscal year ended June 30, 2010, an increase in the net loss of $1.7 million (32%). Review of Consolidated Results of Operations – Fiscal 2010 Compared to Fiscal 2009 Total operating revenues for the fiscal year ended June 30, 2010 related to contract manufacturing services resultingfrom the Pulse acquisition. Total operating revenues were $0.3 million for the fiscal year ended June 30, 2010.There were no contract manufacturing services for fiscal year June 30, 2009.As described in Note 12, the Medicare operations were reclassified to discontinued operations. Total operating expenses were $5.1million for the fiscal year ended June30, 2010, compared to $7.5million for the prior fiscal year, a decrease of $2.4million (32%). The decrease in total expenses was primarily the result of a decrease in marketing, general and administrative expenses and the legal reserve established in fiscal 2009 of $3.1million, net of an insurance recovery of $0.2million resulting from the litigation settlement described in Note13 “Legal Settlement” in PartIV Financial Statements. The decrease was also offset by costs attributable to Pulse operating results, including costs of good sold of $0.1million and marketing, general and administrative costs of $0.1million for the period beginning June18, 2010 through June30, 2010. General and administrative expenses were $5.0million for the fiscal year ended June30, 2010, as compared with $4.4million for the prior fiscal year, an increase of $0.6million. The increase was due to expenses related to newly acquired Pulse, offset by reductions in labor costs, adminstrative costs and professional services expenses resulting from the TennCare contract expiration and the expiration of the Medicare contract as well as the legal fees associated with the litigation. Provision for legal settlement totaled $3.1million, net of $0.2million in an insurance recovery for fiscal year ended June30, 2009. Since 2005, the Company had been a defendant in a lawsuit. Loss from continuing operations before income taxes was $4.7million for the fiscal year ended June30, 2010 compared to loss from continuing operations before income taxes of $6.9 million for the fiscal year ended June30, 2009. Such decrease in loss from operations of $2.2million, or $0.27 per basic share, is principally due to the $3.2 reduction in the legal reserve as the litigation settlement was paid during the first quarter of fiscal 2010. Income tax benefit was $0 for the fiscal year ended June30, 2010 compared to expense of $60,000 for the prior fiscal year. The Company’s effective tax rate for the fiscal year ended June30, 2010 differs from the statutory rate primarily due to the change in the valuation allowance. The Company increased its deferred tax asset valuation allowance due to uncertainties in its expected utilization, as a result of the expiration of the TennCare and the Medicare contracts. Loss from discontinued operations before income taxes was $0.7 million, or $(0.09) per basic share for the year ended June 30, 2010, compared to loss from discontinued operations before income taxes of $1.9 million, or $(0.22) per basic share for the fiscal year ended June 30, 2009.As described in Note 12 to the Consolidated Financial Statements, the Medicare operations were reclassified to discontinued operations. Net loss was $5.4 million, or $(0.66) per basic share, for the fiscal year ended June 30, 2010, compared to net loss of $8.7 million, or $(1.02) per basic share, for the fiscal year ended June 30, 2009, a decrease in the net loss of $3.3 million (38%). Liquidity and Capital Resources Capital resources, which for us are primarily cash from operations and Pulse debt facility, are required to maintain our current operations and fund planned capital spending and other commitments and contingencies. The Company's ability to maintain adequate amounts of cash to meet its future cash needs depends on a number of factors, particularly including its ability to control corporate overhead costs. Absent access to sources of external financial support, including accommodations and financing from affiliates, the Company expects to be at or below minimum levels of cash necessary to operate the business during the current fiscal year. The Company incurred a net loss from continuing operations of $7,522,000for the year ended June 30, 2011, and, as of that date, had a networking capital deficiency of $6,351,000. As a result, the Company could go into default on debt or other obligations that may come due within the current fiscal year, including the Company’s put obligation, as described further below in "MD&A – Liquidity and Capital Resources," as well as Note 16 to the Financial Statements accompanying this report. In addition, the Company’s subsidiary, Pulse Systems, LLC, may go into default on its obligation to make redemption payments on its preferred units, as described in "RISK FACTORS – Risks Relating to Financing Activities," "RISK FACTORS – Risks Relating to Our Common Stock," further below in "MD&A – Liquidity and Capital Resources," as well as Notes 6 and 14 to the Financial Statements accompanying this report. The Company’s management and auditors have concluded that thesefactors raise substantial doubt as to the Company’s ability to continue as a going concern. The consolidated financial statements accompanying this report do not include any adjustments relating to the recoverability of recorded assets, or amounts and classification of recorded assets and liabilities that might be necessary should the Company be unable to continue as a going concern. In order to provide the Company with the ability to continue its operations, the Company’s management has instituted cost savings actions to reduce corporate overhead. To the extentthe Companyneeds to finance our debt or other obligations, or fund capital expenditures or acquisitions, we will need to access the capital markets by, for example, issuing securities in private placements or private investments in public equities ("PIPE") offerings. These financings will probably be highly dilutive to existing shareholders. Market and economic conditions may continue to limit our sources of funds for these activities and our ability to finance our debts or other obligations. We may seek financing from members of our Board of Directors, including Mr. Fife, and their affiliates. We may have no alternatives other than to seek and accept additional financing from Mr. Fife’s affiliates. In addition, the Company is attempting to liquidate its art collection to raise cash. However, the Company is obligated to pay 50% of the first $160,000 in proceeds from sales of its artwork to William C. Brooks pursuant to a settlement agreement, as described below in this section and in Note 18 to the Financial Statements accompanying this report.The Company is also obligated to pay 50% of the first $160,000 in proceeds from sales of its artwork, and to pay all of such proceeds over $160,000 up to $225,409 to Strategic Turnaround Equity Partners, L.P. (Cayman), and its affiliates pursuant to a reimbursement agreement, as described below in this section and in Notes 8 and 16 to the Financial Statements accompanying this report.If this $225,409 is not repaid from the sale of the Company's artwork upon the earlier of (i)the Company’s receipt of at least $225,409 from an escrow held in the State of Tennessee, (ii)a refinancing of the Company’s credit facility with Fifth Third Bank dated March31, 2009, as amended, or (iii)June12, 2012, then this obligation, less any paydown from the sale of artwork, becomes a due and payable cash obligation of the Company. On June18, 2010, the Company entered into a Securities Purchase Agreement and a Warrant Purchase Agreement to acquire 100% of the outstanding common units and warrants to purchase common units of Pulse. The consideration paid to acquire the common units and warrants of Pulse totaled approximately $9.46 million, which consisted of (a) cash paid at closing of 11 $3.40million, (b) a non-interest bearing note payable of $1.75million (secured by a subordinated pledge of all the common units of Pulse), (c) 1,608,039 shares of UAHC common stock determined based on an initial value of $1.6million, (d) an estimated purchase price adjustment of $210,364 based on targeted levels of net working capital, cash and debt of Pulse at the acquisition date (e) and the funding of $2.5million for certain obligations of Pulse.
